Order                                                                             Michigan Supreme Court
                                                                                        Lansing, Michigan

  September 2, 2014                                                                    Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                       Michael F. Cavanagh
  147296(120)                                                                          Stephen J. Markman
                                                                                           Mary Beth Kelly
                                                                                            Brian K. Zahra
  WAYNE COUNTY EMPLOYEES RETIREMENT                                                 Bridget M. McCormack
  SYSTEM and WAYNE COUNTY RETIREMENT                                                      David F. Viviano,
                                                                                                        Justices
  COMMISSION,                                                 SC: 147296
            Plaintiffs/Counterdefendants-                     COA: 308096
            Appellees,                                        Wayne CC: 10-013013-AW
  v
  CHARTER COUNTY OF WAYNE,
            Defendant/Counterplaintiff-
            Appellant,
  and

  WAYNE COUNTY BOARD OF
  COMMISSIONERS,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion for temporary admission under MCR
  8.126(A) is GRANTED and the following out-of-state attorneys are admitted for the
  purpose of appearing on behalf of amicus curiae National Conference of Public
  Employee Retirement Systems in this case: Robert D. Klausner and Adam P. Levinson.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                             September 2, 2014